 



Exhibit 10.1

 
AMENDMENT NO. 6 TO
LOAN AGREEMENT
 

           This Amendment No. 6 to Loan Agreement (the “Amendment”) is dated as
of the 8th day of September, 2003 and is by and between LASALLE BANK NATIONAL
ASSOCIATION (“Lender”) and eLOYALTY CORPORATION, a Delaware corporation (the
“Borrower”).

W I T N E S S E T H:

           WHEREAS, Lender and Borrower are parties to that certain Loan
Agreement, dated as of December 17, 2001 (as amended or otherwise modified from
time to time, the “Loan Agreement”; capitalized terms used herein without
definition shall have the meanings ascribed to such terms in the Loan
Agreement); and

           WHEREAS, the Borrower has requested that the Loan Agreement be
amended in certain respects;

           NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, each of Lender and Borrower hereby agree as follows:

           1.     Amendments to Loan Agreement. In reliance on the
representations and warranties set forth in Section 2 of this Amendment and
subject to the satisfaction of the conditions precedent set forth in Section 3
of this Amendment, the proviso in the first sentence of Section 2.5 of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:



    ”; provided, however, that Bank may issue Letters of Credit with an
expiration date on or before June 15, 2006 in an aggregate face amount not to
exceed $1,500,000.”

           2.     Representations and Warranties. To induce the Lender to enter
into this Amendment, the Borrower hereby represents and warrants to the Lender
that:

           2.1. the execution, delivery and performance by the Borrower of this
Amendment and each of the other agreements, instruments and documents
contemplated hereby are within its corporate power, have been duly authorized by
all necessary corporate action, have received all necessary governmental
approval (if any shall be required), and do not and will not contravene or
conflict with any provision of law applicable to the Borrower, the certificate
of incorporation and by-laws of the Borrower (as amended to date), any order,
judgment or decree of any court or governmental agency, or any agreement,
instrument or document binding upon the Borrower or any of its property;

 



--------------------------------------------------------------------------------



 



           2.2. each of the Loan Agreement and the other Loan Documents, each as
amended by this Amendment, are the legal, valid and binding obligation of the
Borrower to the extent the Borrower is a party thereto, and the Loan Agreement
and such Loan Documents are enforceable against the Borrower in accordance with
their respective terms;

           2.3. the representations and warranties of Borrower contained in the
Loan Agreement and the Loan Documents, each as amended hereby, are true and
correct in all material respects as of the date hereof, with the same effect as
though made on the date hereof, except to the extent that such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties are true and correct as of such earlier date; and

           2.4. Borrower has performed in all material respects all of its
obligations under the Loan Agreement and the other Loan Documents to be
performed by it on or before the date hereof and as of the date hereof, Borrower
is in compliance with all applicable terms and provisions of the Loan Agreement
and each of the other Loan Documents to be observed and performed by it and,
assuming the effectiveness of the consents set forth herein, no Event of Default
has occurred and is continuing.

           3.     Conditions. The effectiveness of the amendments and consents
set forth above is subject to the following conditions precedent:

           3.1. Borrower shall have executed and delivered to Lender, or shall
have caused to be executed and delivered to Lender, each in form and substance
satisfactory to Lender, this Amendment and such other documents, instruments and
agreements as Lender may reasonably request.

           3.2. All proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Lender and its legal counsel.

           3.3. Assuming the effectiveness of the consents set forth herein, no
Event of Default shall have occurred and be continuing.

           4.      References; Effectiveness. Each of the Lender and the
Borrower hereby agree that all references to the Loan Agreement which are
contained in any of the other Loan Documents shall refer to the Loan Agreement
as amended by this Amendment.

           5.     Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same Amendment.

           6.     Continued Effectiveness. Except as specifically set forth
herein, the Loan Agreement and each of the other Loan Documents shall continue
in full force and effect according to their respective terms.

-2-



--------------------------------------------------------------------------------



 



           7.     Governing Law. This Amendment shall be a contract made under
and governed by the internal laws of the State of Illinois.

           8.     Costs and Expenses. Borrower hereby agrees that all expenses
incurred by the Lender in connection with the preparation, negotiation and
closing of the transactions contemplated hereby, including without limitation
reasonable attorneys’ fees and expenses, shall be part of the Obligations.

           IN WITNESS WHEREOF, this Amendment has been executed as of, and is
effective as of, the day and year first written above.

 

eLOYALTY CORPORATION, a Delaware
corporation, as Borrower

 

By Timothy J. Cunningham

Its Vice President, CFO & Corporate Secretary

 

LASALLE BANK NATIONAL ASSOCIATION, as
Lender

By June Courtney
Its SVP

-3-